ACCEPTED
                                                                                                    04-14-00812-CV
                                                                                          FOURTH COURT OF APPEALS
                                                                                               SAN ANTONIO, TEXAS
                                                                                                3/11/2015 3:16:07 PM
                                                                                                       KEITH HOTTLE
                                                                                                              CLERK

                                    Appeal No. 04-14-00812-CV

                                                                                FILED IN
                              IN THE COURT OF APPEALS     4th COURT OF APPEALS
                                         FOR               SAN ANTONIO, TEXAS
                                                          03/11/2015 3:16:07 PM
                        THE FOURTH SUPREME JUDICIAL DISTRICT
                                 SAN ANTONIO, TEXAS           KEITH E. HOTTLE
                                                                                  Clerk




        IN THE ESTATE OF CONSUELLA PERKINS ULBRICH, DECEASED,
                         DOUGLAS J. ULBRICH

                                                    Appellant


                                                        v.

                  ROBERT HOPE, DARLENE WILSON and DEBRA BYRD

                                                    Appellees



                From the Probate Court No. 1,
                     Bexar County, Texas
         Honorable Pooly Jackson Spencer, Presiding
____________________________________________________________


                             APPELLEES’ MOTION FOR EXTENSION
                             OF TIME TO FILE APPELLEE’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

         Appellees,               Robert           Hope,     Darlene   Wilson   and       Debra

Byrd(hereinafter “Appellees”), file this their Motion for

Extension of Time to File Appellees’ Opening Brief in the

above-referenced cause pursuant to Texas Rules of Appellate


Motion for Extension of Time to File Appellees’ Brief                                        Page 1
Procedure 38.6(d) and 10.5(b), and in support thereof, would

show this Honorable Court as follows:

         1.        Pursuant            to      Texas      Rule    of   Appellate    Procedure

38.6(b), Appellees’ deadline to file their Appellees’ Opening

Brief is today, Wednesday, March 11, 2015.

         2.        This is Appellees’ first request for extension of

time to file their Appellees’ Opening Brief.

         3.        Appellees             respectfully            request   an   approximately

thirty (30) day extension to file their Appellees’ Opening

Brief - until Friday, April 10, 2015.

         4.        Appellees              request         this     extension    because   the

undersigned has had insufficient time to adequately prepare a

cogent and succinct response to Appellant’s Opening Brief.

         5.        Appellees request this extension not for purposes of

delaying this appeal, but so that justice may be done.

                                                        Respectfully submitted,


                                                        Arlitt Law Firm, LLC



                                                        By:   /s/ Kristine Arlitt
                                                              KRISTINE ARLITT, ESQ.
                                                                    Texas Bar No. 24034117
                                                              206 Locust Street
                                                              San Antonio Texas 78209
                                                              Telephone 210.821.6101
                                                              Telecopier 210.821.6105

Motion for Extension of Time to File Appellees’ Brief                                     Page 2
                                                            Attorney for Appellees

                                                        Of Counsel:

                                                        Crist Law Firm, PLLC



                                                        By: /s/ William D. Crist
                                                             WILLIAM D. CRIST, ESQ.
                                                                   Texas Bar No. 24043614
                                                             3123 N.W. Loop 410
                                                             San Antonio Texas 78230
                                                             Telephone 210.340.3277
                                                             Telecopier 210.372.0400


                                                            Attorney for Appellees




Motion for Extension of Time to File Appellees’ Brief                                 Page 3
                                    CERTIFICATE OF CONFERENCE

         I received an email today, March 11, 2015, from opposing

counsel,            Philip M. Ross stating he is opposed to the thirty

day extension.


                                                        /s/ William D. Crist
                                                        William D. Crist



                                       CERTIFICATE OF SERVICE

         I certify that on the 11th day of March, 2015, a true copy

of this Motion for Extension of Time to File Appellees’ Brief

was served on the following:

Philip M. Ross
Attorney for Appellant
1006 Holbrook Road
San Antonio, Texas 78218

Via Facsimile to 210.590.2509




                                                        /s/ William D. Crist
                                                        William D. Crist




Motion for Extension of Time to File Appellees’ Brief                          Page 4